Barnard, P. J.,
(dissenting.) The decisions are apparently conflicting, but I think the demurrer good. The section of the charter of the defendant is in these words: “Ho action or special proceeding shall be prosecuted or maintained against the city of Brooklyn, unless it shall appear by and as an allegation in the complaint or necessary moving papers that at least thirty days have elapsed since the claim or claims upon which said action or special proceeding is founded were presented in detail, and duly verified by such claimant or claimants, to the comptroller of said city for adjustment, and that he has neglected or refused to make any adjustment or payment thereof for thirty days after said presentment. The comptroller may require any person presenting for settlement an account or claim against the city of Brooklyn to be sworn before him, touching such account or claim, and, after being so sworn, to answer orally as to any facts relative to the justness of such account or claim. Willful false swearing before him is perjury, and punishable as such.” Chapter 583, tit. 22, § 30, p. 1109, Laws 1888. In the absence of authority, the case should be deemed' plain. The most comprehensive words known to the law are “claims” and “demands.” These words would make the most comprehensive expression known. One term includes the other, and without any doubt would include claims for negligence as well as claims *675for breach of contract. That the statute should include actions for negligence is apparent. The city should know when, where, and from what cause the injury happened, and the extent and nature of the injuries. These facts are generally in whole or in great, part within the sole knowledge of the plaintiff or claimant. The inquiry authorized by the comptroller would be of the utmost importance to the defendant in determining the validity of the claim. That the comptroller had not the power of audit of a claim for injury resulting from negligence of the city is not important. Baine v. City of Rochester, 85 N. Y. 523. A class of cases arose under chapter 262, Laws 1859. This law provided that no costs should be received “unless the claim upon which judgment” was founded shall have been presented for payment to the chief fiscal officer of municipal corporation. The court of appeals held that this law did not include claims for torts. Howell v. City of Buffalo, 15 N. Y. 512; McGaffin v. City of Cohoes, 74 N. Y. 387. Howell v. City of Buffalo was decided upon the charter of the city of Buffalo, and holding that under its peculiar wording it was not intended to include torts. The decision was made before the act of 1859 was passed. McGaffin v. City of Cohoes decided merely that these words in the city charter: “Bo action against the city on a contract, obligation, or liability, expressed or implied, shall be commenced except within one year after the cause of action shall have accrued, ”■—did bar a claim for a tort; that the words were limited to contract obligations. The court of appeals decided that the law of 1859 did not include claims for negligence. Taylor v. City of Cohoes, 105 N. Y. 54, 11 N. E. Rep. 282. The same court held that section 3245 of the Code, which is substantially the same as the law of 1859, did not include torts. Gage v. Village of Hornellsville, 106 N. Y. 667, 12 N. E. Rep. 817. Words similar to those in question have been held to include contracts and torts. In Reining v. City of Buffalo, 102 N. Y. 308, 6 N. E. Rep. 792, the words were: “Bo action to recover or enforce any claim against the city shall be brought until the expiration of forty days after the claim shall have been presented to the common council.” It was held that these words included torts. The charter in fact, however, did clearly intend that the claim for torts should be presented. The case of Reed v. Mayor, 97 N. Y 620, decided that when a claim for damages was presented under somewhat similar words to those in the Brooklyn charter, it did not bind the claimant to the amount of his claim as presented, and was not so essential but that the court might amend the pleadings so as to enlarge the claim. The words of the Brooklyn charter seemed to be more comprehensive than were presented in the cases on which adjudications have been made. The word “claims” is carried unrestricted through the sections, and there is nothing to lead to a restriction of its meaning. Bo action can be maintained unless the details of the claim upon which it is founded are presented to the comptroller in detail, and verified for adjustment, and the adjustment or payment thereof neglected or refused for 30 days after the presentation. This statute requires a presentation of a claim for injuries resulting from negligence, and it requires that it be stated in the complaint. The complaint fails in this respect, and the demurrer should therefore be sustained. Judgment of special term should be reversed and demurrer sustained, with leave to plaintiff to amend in 20 days on payment of costs.